Title: To George Washington from Henry Riddell, 24 February 1774
From: Riddell, Henry
To: Washington, George

 

Sir
Piscataway [Md.] 24th February 1774

I was unluckily from home, when Mr Young brought your Letter of the 22d to this place, otherwise an answer would have been sent you by him.
When Mr Young mentioned in conversation your desire of importing Palatines to settle your Lands on the Ohio, the remembrance of Capt. Hyndmans haveing refused to accept a freight of 500 of these people, produced in me a thought, that perhaps through the channell of our Companys Agent at Rotterdam, the number you want might be procured; and as our Ships frequently come from thence to this Country, the importing of them might be of advantage to both of us—This reflexion induced me to acquaint you by Mr Young, that a trial of this kind could be made, which if agreeable to you, I would do my utmost to make successfull. But here it is necessary to inform you that my only view of profit in this Scheme, is from the freight—I have no other—I would propose, that you should be charged with the money advanced for procuring the Palatines—if imported at your expense, and to be liable for Interest on that money till paid—also to be accountable for the freight when the people are landed here, which is customary.
With regard to the success of this Scheme I can give you no certainty—The Captn who refused the freight abovementioned, told me, that the German Princes whose Territorys lie upon the Rhine, had prohibited their Subjects from emigrating to America, but that the people get away privately, come down the Rhine in famillys, and Land at Rotterdam, where they wait for Shipping—the 500 Palatines or Germans offered him were such people as above described—they had money sufficient to bring them here, and offered two Guineas ⅌ Poll freight, they to lay in their own Provisions—a Ship bound to Philadelphia accepted the offer.
The only way I can point out for making a trial of this kind, is; for you to write a Letter of Instruction, in which can be inserted the terms on which you would chuse to contract with Germans—the provision you have in view for them, and any other thing which may tend to bend the minds of these People to a

Settlement in Virginia, and also to point out the distinction in making contracts with those who may have money sufficient to bear their charges—and those who may not. This Letter of Instruction I would forward immediately, that means may be used to engage the People, before the Ships arrival at Rotterdam, and if the Plan succeeds, I will agree to transport them to this Country for Two pounds Sterling ⅌ Poll, you to be at the expense of laying in their Provisions and Stores, we to find them Ship room, and to land them either at your Landing, or at Alexandria.
I can certainly say that some of our Companys Ships will go to Rotterdam this ensuing Summer, and it is probable this will be the destination of the Ship to load at the Mouth of Piscataway Creek, if so, her arrival in this Country from thence, may be in August or September; But I cannot with precission say, what the Germans may cost you landed here. For my own part, I am unacquainted with the Business, any further than the information which Capt. Hyndman gave me last Summer—from what he said, I conjecture that the Germans imported into this Country lately, have paid their own Charges, but how they are provided for, or dispose of themselves after being imported, is what I am entirely ignorant of, however this I could know by writing to Philadelphia.
It would give me pleasure to be of service to you in this importation—And I am Sir Your very hble Servt

Henry Riddell

